The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 29, 2015

                                     No. 04-14-00732-CR

                                  Michael Angel SANCHEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR7301
                           Honorable Sid L. Harle, Judge Presiding

                                        ORDER
       Appellant’s brief was originally due on December 29, 2014. On December 22, 2014,
Appellant filed a motion for extension of time requesting an extension of ninety days. On
January 5, 2015, this court issued an order granting Appellant’s motion, IN PART. We ordered
Appellant to file his brief with this court no later than January 29, 2015. On January 28, 2015,
Appellant filed a second motion for extension of time, seeking an additional ninety days from the
January 29, 2015 date.
       Appellant’s second motion for extension of time to file his brief is GRANTED IN PART.
Appellant’s brief must be filed with this court by March 2, 2015. Absent written proof of
extenuating circumstances, no further extensions of time to file Appellant’s brief will be
granted.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court